OPINION OF THE COURT
PER CURIAM:
After announcing sentence, the military judge failed to review the sentence limitations specified by the pretrial agreement as required by United States v. Green, 1 M.J. 453 (CMA 1976). We find that the military judge’s failure in this instance does not affect the providence of appellant’s pleas since the providence inquiry reveals that appellant and his counsel had a clear understanding of the terms and effect of the pretrial agreement. Moreover, the limitations imposed by the agreement were mooted by the lenient sentence adjudged. See United States v. Crawford, 11 M.J. 336 (CMA 1981); United States v. Hinton, 10 M.J. 136 (CMA 1981). However, we remind military judges that United States v. Green, supra, and United States v. King, 3 M.J. 458 (CMA 1977), impose clear procedural requirements that must be met before a plea is declared provident. Military judges are well advised to comply with those requirements.
The findings of guilty and the sentence are affirmed.